MOORE, P. J.
The facts in this case are identical with those in Pacific Indemnity Co. v. Industrial Acc. Com., et al, No. 16396, ante, p. 726 [195 P.2d 919], this day filed, with the exception that “pieces of windows of the employer’s premises” were the instrumentality that directly caused the employee’s injuries. Basing the decision herein upon the conclusion derived from the review of cause No. 16396 the writ is discharged and the award is affirmed.
MeComb, J., and Wilson, J., concurred.
A petition for a rehearing was denied July 30, 1948.
Petitioner’s application for a hearing by the Supreme Court was denied September 8, 1948. Schauer, J., and Spence, J., voted for a hearing.